Riddick, J., (after stating the facts.) This was an action commenced before a justice of the peace to enforce a laborer’s lien on logs for work and labor done by plaintiff under contract. The affidavit, we think, sets out substantially all the necessary facts. Klondike Lumber Co. v. Williams, 71 Ark. 334. It alleges that the work was done under one Roper, who had a contract with the lumber and coal company, and that the company had notice that the plaintiff was hauling the logs, and that he had not been paid. If the defendant lumber company had notice that the work was being done by plaintiff, it was its duty to have held back enough of the contract price from Roper to have paid the laborer, if sufficient was due Roper for that purpose. We are therefore of the opinion that the court erred in sustaining the demurrer and dismissing the action. Judgment reversed, and cause remanded with an order to overrule the demurrer and for further proceedings. Hire, C. J., not participating.